Title: To John Adams from William Tudor, Sr., 29 July 1820
From: Tudor, William, Sr.
To: Adams, John


				
					Venerable & Dear Sir,
					Boston July 29th. 1820.
				
				I should not perhaps have troubled you with my thanks particularly for your kind answers to my queries respecting Liberty trees; if you had not mentioned the “Letters on the Eastern States.”The work was published anonymously, and I wished to remain unknown as the author, but this seems to have been an absurd expectation on my part, as most of my acquaintances, insist that they detect me in almost every page. Yet I should have done you the homage of the book, to use a French phrase, if it had not been so shamefully printed. I was so mortified at the innumerable blunders, arising in part from it being printed, from rough Ms. that were never copied—but in great part also to a carelessness amounting almost to perversity, that I never distributed a copy of it. should it go through a more correct edition, I shall take the liberty to send you a copy. In treating of so many very sensitive topics, I must  run counter to many opinions, but as I trust that it will appear the opinions are real & manifestly independent of any particular sectarian or party views, that candid men who think differently on some of the points, will do me justice for my intentions generally, which were to do justice to the manners & institutions of a people, that I think have had and will have through all future time a salutary influence on the affairs of mankind.As there is no more competent judge living of such a performance, I cannot refrain from returning my thanks for your kind word of approbation the full value of which I know how to appreciate and I beg you to receive the assurances / of my grateful & high respect
				
					W. Tudor
				
				
			